Case 19-11581-1-rel   Doc 37   Filed 09/27/19 Entered 09/27/19 12:56:16   Desc Main
                               Document     Page 1 of 3



 So Ordered.

 Signed this 27 day of September, 2019.



                                          _______________________________
                                             Robert E. Littlefield, Jr.
                                             United States Bankruptcy Judge
Case 19-11581-1-rel   Doc 37   Filed 09/27/19 Entered 09/27/19 12:56:16   Desc Main
                               Document     Page 2 of 3
Case 19-11581-1-rel   Doc 37   Filed 09/27/19 Entered 09/27/19 12:56:16   Desc Main
                               Document     Page 3 of 3
